FILED
                            NOT FOR PUBLICATION                             JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10228

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00393-HDM

  v.
                                                 MEMORANDUM *
HERMES ADONAY GUILLEN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Hermes Adonay Guillen appeals from the 36-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Guillen contends that the sentence is substantively unreasonable because:

(1) it was unreasonable for the district court to enhance his sentence based on his

prior drug trafficking conviction; (2) he is unlikely to reoffend; and (3) he is

culturally assimilated. In light of the totality of the circumstances and the factors

under 18 U.S.C. § 3553(a), the sentence below the Guidelines range is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                           2                                       10-10228